Exhibit 10.1

NOBLE ENERGY, INC.

1992 STOCK OPTION AND RESTRICTED STOCK PLAN

2016 PERFORMANCE AWARD AGREEMENT

[3-YEAR PERFORMANCE VESTED STOCK AND CASH]

THIS AGREEMENT is made and entered into as of the      day of             ,
2016, by and between NOBLE ENERGY, INC., a Delaware corporation (the “Company”),
and                                          (“Employee”).

WHEREAS, the Compensation, Benefits and Stock Option Committee of the Company’s
Board of Directors (the “Committee”), acting under the Company’s 1992 Stock
Option and Restricted Stock Plan as amended and restated effective October 20,
2015 (the “Plan”), has the authority to award restricted shares of the common
stock of the Company and Cash Awards to certain employees of the Company or an
Affiliate; and

WHEREAS, pursuant to the Plan the Committee has determined to make such awards
to Employee on the terms and conditions and subject to the restrictions set
forth in the Plan and this Agreement, and Employee desires to accept such
awards;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Definitions. For the purposes of this Agreement:

(a) “Bonus Award” is defined in Section 3(a).

(b) “Bonus Phantom Units” are defined in Section 3(a).

(c) “Bonus Phantom Unit Value” is defined in Section 3(a).

(d) “Dividend Equivalents” are defined in Section 3(b).

(e) “Effective Date” means the date first written above.

(f) “Peer Group” means the group of companies consisting of each of the
following companies in existence as of the beginning of the Performance Period
and which continues in existence as an independent publicly traded corporation
through the end of the Performance Period:

 

Anadarko Petroleum Corp.

Apache Corp.

Cabot Oil & Gas Corp.

Chesapeake Energy Corp.

Continental Resources, Inc.

Devon Energy Corp.

EOG Resources, Inc.

Hess Corporation

 

Marathon Oil Corporation

Murphy Oil Corp.

Noble Energy, Inc.

Pioneer Natural Resources Company

Range Resources Corp.

Southwestern Energy Company



--------------------------------------------------------------------------------

For this purpose, a company shall not be considered to cease to be in existence
merely on account of a name change, internal restructuring or reorganization, or
similar event, if the company (or its successor) continues as substantially the
same business following the change or event.

(g) “Performance Award” is defined in Section 2.

(h) “Performance Period” means the period of time commencing on January 1, 2016,
and ending on December 31, 2018.

(i) “Performance Restricted Shares” are defined in Section 2.

(j) “Total Shareholder Return” for the Company and for the other Peer Group
companies shall be determined on the basis of the total investment performance
that would have resulted at the end of the Performance Period from investing
$100 in the common stock of the Company and each of the other companies in the
Peer Group, using a beginning stock price and an ending stock price equal to the
average closing price for the month of December immediately preceding the
beginning of the Performance Period and the month of December immediately
preceding the end of the Performance Period, respectively, and with all
dividends reinvested.

(k) “Vesting Date” means the third anniversary of the Effective Date.

2. Performance Restricted Stock Award. On the terms and conditions and subject
to the restrictions, including forfeiture, hereinafter set forth, the Company
hereby awards to Employee as of the Effective Date, and Employee hereby accepts,
a performance-based restricted stock award (the “Performance Award”) of
             shares (the “Performance Restricted Shares”) of common stock of the
Company. The Performance Restricted Shares shall be issued in book-entry or
stock certificate form in the name of Employee as of the Effective Date. The
Performance Restricted Shares shall be held by the Company in escrow for
Employee’s benefit until such time as the Performance Restricted Shares are
either forfeited by Employee to the Company or the restrictions thereon
terminate as set forth in this Agreement. Employee shall not retain physical
custody of any certificates representing Performance Restricted Shares issued to
Employee until such time as the restrictions on such Performance Restricted
Shares terminate as set forth in this Agreement. Employee, by acceptance of the
Performance Award, shall be deemed to appoint, and does so appoint, the Company
and each of its authorized representatives as Employee’s attorney(s)-in-fact to
effect any transfer of forfeited Performance Restricted Shares to the Company as
may be required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. To the extent allowable by applicable law, the Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Performance Restricted Shares in escrow while acting in good
faith in the exercise of its judgment.

 

- 2 -



--------------------------------------------------------------------------------

3. Bonus Award.

(a) Bonus Phantom Units. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
awards to Employee as of the Effective Date, and Employee hereby accepts, an
additional performance-based Cash Award (the “Bonus Award”) to be determined by
the value of the phantom units awarded hereunder (the “Bonus Phantom Units”) and
the Dividend Equivalents described in Section 3(b) below. Employee is hereby
awarded              Bonus Phantom Units, with each Bonus Phantom Unit
representing a hypothetical interest in the Company that is equivalent in value
to the “Bonus Phantom Unit Value,” which is the lesser of (i) the Fair Market
Value of a share of common stock of the Company (and/or any successor securities
or other property attributable to the common stock of the Company that may
result from a Change in Control) as of the Vesting Date or Change in Control
Vesting Date, as applicable, or (ii) four times the Fair Market Value of a share
of common stock of the Company as of the Effective Date.

(b) Dividend Equivalents. Subject to the vesting and forfeiture provisions of
Section 4 below, Employee shall be entitled to dividend equivalents with respect
to the Bonus Phantom Units (“Dividend Equivalents”) as set forth below. If prior
to the vesting or forfeiture of the Bonus Phantom Units, the Company makes a
cash dividend or distribution payment to its shareholders with respect to the
common stock of the Company, Employee shall be entitled to Dividend Equivalents
equal in amount to the product of (i) the amount of the cash dividend or
distribution made with respect to a share of common stock of the Company,
multiplied by (ii) the number of Bonus Phantom Units awarded hereunder. Dividend
Equivalents shall be accrued and paid in accordance with Section 4 below. For
the avoidance of doubt, no Dividend Equivalents shall result from declared but
unpaid dividends and distributions.

4. Vesting and Forfeiture.

(a) General. Until the Vesting Date, (i) the Performance Restricted Shares shall
be subject to being forfeited by Employee to the Company as provided in this
Agreement, (ii) Employee may not sell, assign, transfer, discount, exchange,
pledge or otherwise encumber or dispose of any of the Performance Restricted
Shares unless the restrictions applicable to such shares have terminated in
accordance with the provisions of this Agreement or the Plan, and (iii) the
Bonus Phantom Units and Dividend Equivalents shall be subject to being forfeited
by Employee as provided in this Agreement.

(b) Performance Restricted Shares. On the Vesting Date, a percentage, determined
in accordance with the schedule below and subject to the Committee’s
discretionary authority described in Section 4(b)(iv), of the Performance
Restricted Shares (rounded down to the nearest whole share) awarded to Employee
pursuant to Section 2 hereof that are still outstanding and not previously
forfeited shall vest and

 

- 3 -



--------------------------------------------------------------------------------

become nonforfeitable, and the restrictions applicable hereunder to such vested
Performance Restricted Shares shall terminate. The vested percentage determined
in accordance with the schedule below shall be based upon the level of the
Company’s Total Shareholder Return relative to the Total Shareholder Return of
the companies in the Peer Group, all determined at the end of the Performance
Period. Any Performance Restricted Shares that do not become vested as of the
Vesting Date shall be forfeited by Employee and transferred to the Company at no
cost to the Company.

 

Company’s Total Shareholder Return Relative to Peer Group Companies

   Percentage
of Shares
Vested  

50th percentile or above

     100 % 

25th percentile

     50 % 

Below 25th percentile

     None   

(i) If the percentile level of the Company’s Total Shareholder Return is between
two levels indicated on the foregoing schedule, the amount earned under such
schedule shall be determined on the basis of a straight-line interpolation
between such levels.

(ii) If Employee’s employment with the Company or an Affiliate terminates prior
to the Vesting Date by reason of Employee’s death or Disability, the
restrictions applicable hereunder to all of the Performance Restricted Shares
that are still subject to the restrictions of this Agreement shall terminate.

(iii) If Employee’s employment with the Company or an Affiliate terminates prior
to the Vesting Date for any reason other than Employee’s death or Disability,
then on the date of such termination of employment all of the Performance
Restricted Shares shall be forfeited by Employee and transferred to the Company
at no cost to the Company.

(iv) As soon as practicable (but in no event later than 60 days) after the
termination of the restrictions applicable hereunder to all or a portion of the
Performance Restricted Shares, such Performance Restricted Shares with respect
to which the restrictions have terminated, together with any dividends or other
distributions with respect to such shares then being held by the Company
pursuant to the provisions of this Agreement, shall be delivered to Employee
free of such restrictions. Prior to the issuance of the Performance Restricted
Shares pursuant to this Section 4(b)(iv), the Committee shall determine and
certify in writing (i) the level of the Company’s Total Shareholder Return
relative to the Total Shareholder Return of the companies in the Peer Group,
both determined at the end of the Performance Period and (ii) whether the other
material terms of the Performance Award have been satisfied. The Committee in
its sole and absolute discretion shall have the authority to reduce, but not to
increase, the number of Performance Restricted Shares to be issued, retained or
vested pursuant to the Performance Award.

 

- 4 -



--------------------------------------------------------------------------------

(c) Bonus Phantom Units. On the Vesting Date, a percentage, determined in
accordance with the schedule below and subject to the Committee’s discretionary
authority described in Section 4(c)(iv), of the Bonus Phantom Units (rounded
down to the nearest whole share) awarded to Employee pursuant to Section 3(a)
hereof that are still outstanding and not previously forfeited, along with any
accrued Dividend Equivalents thereon, shall vest and become nonforfeitable. The
vested percentage determined in accordance with the schedule below, shall be
based upon the level of the Company’s Total Shareholder Return relative to the
Total Shareholder Return of the companies in the Peer Group, all determined at
the end of the Performance Period. Any Bonus Phantom Units that do not become
vested as of the Vesting Date shall, along with any accrued Dividend Equivalents
thereon, be forfeited by Employee.

 

Company’s Total Shareholder Return Relative to Peer Group Companies

   Percentage
of Shares
Earned  

90th percentile or above

     100 % 

75th percentile

     50 % 

50th percentile or below

     None   

(i) If the percentile level of the Company’s Total Shareholder Return is between
two levels indicated on the foregoing schedule, the amount earned under such
schedule shall be determined on the basis of a straight-line interpolation
between such levels.

(ii) Notwithstanding the foregoing, if the Total Shareholder Return at the end
of the Performance Period is less than zero, all of the Bonus Phantom Units and
Dividend Equivalents shall be forfeited by Employee.

(iii) If Employee’s employment with the Company or an Affiliate terminates prior
to the Vesting Date for any reason, then on the date of such termination of
employment all of the Bonus Phantom Units and Dividend Equivalents shall be
forfeited by Employee.

(iv) As soon as practicable (but in no event later than 60 days) after the
Vesting Date, the Company shall make a lump sum cash payment to Employee (or in
the event of Employee’s death, to Employee’s estate) in an amount equal to the
sum of (i) the product of the Bonus Phantom Unit Value as of the Vesting Date,
multiplied by the number of Bonus Phantom Units which are vested as of the
Vesting Date, and (ii) any accrued Dividend Equivalents relating to such vested
Bonus Phantom Units. Prior to payment on the Bonus Phantom Units pursuant to
this Section 4(c)(iv), the Committee shall determine and certify in writing
(i) the level of the Company’s Total Shareholder Return relative to the

 

- 5 -



--------------------------------------------------------------------------------

Total Shareholder Return of the companies in the Peer Group, both determined at
the end of the Performance Period and (ii) whether the other material terms of
the Bonus Award have been satisfied. The Committee in its sole and absolute
discretion shall have the authority to reduce, but not to increase, the number
of Bonus Phantom Units to be vested pursuant to the Bonus Award.

(v) Notwithstanding Section 4(c)(iv), in the event that the Board determines
that making all or a portion of the payment under Section 4(c)(iv) would
jeopardize the ability of the Company to continue as a going concern, the Board
may delay such payment or portion thereof until the making of the payment or
portion thereof would no longer have such effect.

(d) Change in Control. In accordance with the provisions of Section 17 of the
Plan, if a Change in Control occurs prior to the last day of the Performance
Period and while Employee is employed by the Company or an Affiliate and is
followed by the termination of Employee’s employment (i) by the Company or its
Affiliate, as applicable, for reasons other than a Termination for Cause, or
(ii) by Employee on account of Good Reason, within the 24-month period following
the date of such Change in Control, (1) a percentage, determined in accordance
with Section 4(b) (except for the last sentence of Section 4(b)(iv) giving the
Committee discretionary authority to further reduce the Performance Shares
issued, retained or vested, which shall not apply), but based upon the level of
the Company’s Total Shareholder Return relative to the Total Shareholder Return
of the companies in the Peer Group as determined on the last day of the month
immediately preceding the date of the termination of Employee’s employment, of
all of the Performance Restricted Shares (rounded down to the nearest whole
share) that are still outstanding and subject to the restrictions of this
Agreement shall become nonforfeitable and the other restrictions applicable
hereunder to such shares shall terminate, and (2) a percentage, determined in
accordance with Section 4(c) (except for the last sentence of Section 4(c)(iv)
giving the Committee discretionary authority to further reduce the number of
Bonus Phantom Units to be vested, which shall not apply), but based upon the
level of the Company’s Total Shareholder Return relative to the Total
Shareholder Return of the companies in the Peer Group as determined on the last
day of the month immediately preceding the date of the termination of Employee’s
employment, of all of the Bonus Phantom Units (rounded down to the nearest whole
share) that are still outstanding and subject to the restrictions of this
Agreement, along with any accrued Dividend Equivalents thereon, shall vest and
become nonforfeitable as of the date of such termination of employment (the
“Change in Control Vesting Date”). As soon as practicable (but in no event later
than 60 days) after the termination of such restrictions, the Performance
Restricted Shares (and/or any successor securities or other property
attributable to the Performance Restricted Shares that may result from the
Change in Control), together with any dividends or other distributions with
respect to such shares then being held by the Company pursuant to the provisions
of this Agreement, shall be delivered to Employee free of such restrictions. As
soon as practicable (but in no event later than 60 days) after the Change in
Control Vesting Date, the Company shall make a lump sum cash payment to Employee
(or in the event of Employee’s death, to Employee’s estate) in an amount equal
to the sum of (i) the product of the Bonus Phantom Unit Value as of the Change
in Control Vesting Date, multiplied by the number of Bonus Phantom Units which
vested under this Section 4(d), and (ii) any accrued Dividend Equivalents
relating to such vested Bonus Phantom Units.

(e) For the purposes of this Agreement, transfers of employment without
interruption of service between or among the Company and its Affiliates shall
not be considered a termination of employment.

 

- 6 -



--------------------------------------------------------------------------------

5. Rights as Shareholder.

(a) Performance Restricted Shares. Subject to the provisions of this Agreement,
upon the issuance of the Performance Restricted Shares to Employee, Employee
shall become the owner thereof for all purposes and shall have all rights as a
stockholder, including voting rights and the right to receive dividends and
distributions, with respect to the Performance Restricted Shares. If the Company
shall pay or declare a dividend or make a distribution of any kind, whether due
to a reorganization, recapitalization or otherwise, with respect to the shares
of Company common stock constituting the Performance Restricted Shares, then the
Company shall pay or make such dividend or other distribution with respect to
the Performance Restricted Shares; provided, however, that with respect to any
of the Performance Restricted Shares that are still subject to the restrictions
of this Agreement, the cash, stock or other securities and other property
constituting such dividend or other distribution pertaining to such Performance
Restricted Shares shall be held by the Company subject to the restrictions
applicable hereunder to such Performance Restricted Shares until such
Performance Restricted Shares are either forfeited by Employee and transferred
to the Company or the restrictions thereon terminate as set forth in this
Agreement. If the Performance Restricted Shares with respect to which such
dividend or distribution was paid or made are forfeited by Employee pursuant to
the provisions hereof, then Employee shall not be entitled to receive such
dividend or distribution and such dividend or distribution shall likewise be
forfeited and transferred to the Company. If the restrictions applicable to the
Performance Restricted Shares with respect to which such dividend or
distribution was paid or made terminate in accordance with the provisions of
this Agreement, then Employee shall be entitled to receive such dividend or
distribution with respect to such shares, without interest, and such dividend or
distribution shall likewise be delivered to Employee.

(b) Bonus Phantom Units. A grant of Bonus Phantom Units is not an equity
interest in the Company and shall not entitle Employee to voting rights, the
right to receive dividends or distributions, or any other rights of a
shareholder.

6. Withholding Taxes.

(a) Employee may elect, within 30 days of the Effective Date and on notice to
the Company, to realize income for federal income tax purposes equal to the fair
market value of the Performance Restricted Shares on the Effective Date. In such
event, Employee shall make arrangements satisfactory to the Company or the
appropriate Affiliate to pay in the year of the Performance Award any federal,
state or local taxes required to be withheld with respect to such shares. Such
arrangements may include, to

 

- 7 -



--------------------------------------------------------------------------------

the extent such arrangements are acceptable to the Company or such Affiliate and
do not provide for tax withholding in amounts in excess of the minimum
withholding requirements contemplated by SFAS 123(R), the transfer of shares of
Common Stock, other than the Performance Restricted Shares, to the Company or
such Affiliate for application to satisfy such withholding requirements on the
basis of the Fair Market Value of such shares on the date of transfer to the
Company or such Affiliate. If Employee fails to make such payments, then any
provision of this Agreement to the contrary notwithstanding, the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct from
any payments of any kind otherwise due from the Company or an Affiliate to or
with respect to Employee, whether or not pursuant to this Agreement, or the Plan
and regardless of the form of payment, any federal, state or local taxes of any
kind required by law to be withheld with respect to the Performance Restricted
Shares.

(b) If no election is made by Employee pursuant to Section 4(a) hereof, then
upon the termination of the restrictions applicable hereunder to the Performance
Restricted Shares, Employee (or in the event of Employee’s death, the
administrator or executor of Employee’s estate) will pay to the Company or the
appropriate Affiliate, or make arrangements satisfactory to the Company or such
Affiliate regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the Performance Restricted
Shares. Such arrangements may include, to the extent such arrangements are
acceptable to the Company or such Affiliate and do not provide for tax
withholding in amounts in excess of the minimum withholding requirements
contemplated by SFAS 123(R), the transfer of Performance Restricted Shares that
have become nonforfeitable and no longer subject to restrictions hereunder or
other shares of Common Stock to the Company or such Affiliate for application to
satisfy such withholding requirements on the basis of the Fair Market Value of
such shares on the date of transfer to the Company or such Affiliate. If
Employee (or in the event of Employee’s death, the administrator or executor of
Employee’s estate) fails to make such payments, then any provision of this
Agreement to the contrary notwithstanding, the Company and its Affiliates shall,
to the extent permitted by law, have the right to deduct from any payments of
any kind otherwise due from the Company or an Affiliate to or with respect to
Employee, whether or not pursuant to this Agreement, or the Plan and regardless
of the form of payment, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Performance Restricted Shares.

(c) With respect to the Bonus Phantom Units, the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from any cash
payments made hereunder to Employee any federal, state or local taxes of any
kind required by law to be withheld with respect to such payments.

8. Effect on Employment. Nothing contained in this Agreement shall confer upon
Employee the right to continue in the employment of the Company or an Affiliate,
or affect any right which the Company or an Affiliate may have to terminate the
employment of Employee.

 

- 8 -



--------------------------------------------------------------------------------

9. Assignment. The Company may assign all or any portion of its rights and
obligations under this Agreement. The Performance Award, the Bonus Award, the
Performance Restricted Shares and the rights and obligations of Employee under
this Agreement may not be sold, assigned, transferred, discounted, exchanged,
pledged or otherwise encumbered or disposed of by Employee other than by will or
the laws of descent and distribution.

10. Maximum Cash Award. Any provision of this Agreement to the contrary
notwithstanding, the maximum amount that may be paid under all Cash Awards
awarded to the Employee under the Plan, including the Bonus Award, during any
one calendar year shall not exceed $4,000,000.

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of (i) the Company and its successors and assigns, and (ii) Employee,
and Employee’s heirs, devisees, executors, administrators and personal
representatives.

12. Notices. All notices required or permitted to be given or made under this
Agreement shall be in writing and shall be made in accordance with the
provisions of the Plan. Notices under this Agreement shall be delivered or sent
(i) to Employee at Employee’s address as set forth in the records of the
Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention: Lee Robison”.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its principles
of conflict of laws.

14. Further Assurances. Employee agrees to execute such additional instruments
and to take all such further action as may be reasonably requested by the
Company to carry out the intent and purposes of this Agreement.

15. Subject to Plan. The Performance Award, the Bonus Award, the Performance
Restricted Shares and this Agreement are subject to all of the terms and
conditions of the Plan as amended from time to time. In the event of any
conflict between the terms and conditions of the Plan and those set forth in
this Agreement, the terms and conditions of the Plan shall control. Capitalized
terms not defined in this Agreement shall have the meaning set forth in the
Plan.

16. Compensation Recoupment Policy. Employee hereby acknowledges and agrees that
Employee, the Performance Award and the Bonus Award are subject to the Company’s
compensation recoupment policy as contained in the Company’s Code of Conduct
(the “Policy”), as amended from time to time, and the terms and conditions of
the Policy are hereby incorporated by reference into this Agreement.

17. Funding. The Bonus Award is unfunded. Employee’s right to receive payment
under the Bonus Award shall be no greater than the right of an unsecured
creditor of the Company and Employee shall not have any rights in or against
specific assets of the Company.

 

- 9 -



--------------------------------------------------------------------------------

18. Adjustments Upon Changes in Common Stock. In the event that before either
the Vesting Date or the Change in Control Vesting Date, the Company shall have
effected a common stock split or dividend payable in common stock or the
outstanding common stock of the Company shall have been combined into a smaller
number of shares, the Bonus Phantom Units subject to the Bonus Award shall be
increased or decreased to reflect proportionately the increase or decrease in
the number of shares of common stock outstanding. In the event of a
reclassification of stock not covered by the foregoing, or in the event of a
liquidation or reorganization, including a merger, consolidation or sale of
assets, it is agreed that the Board of Directors of the Company shall make such
adjustments, if any, as it may deem appropriate in the number of Bonus Phantom
Units subject to the Bonus Award.

19. Code Section 409A. The Bonus Award is intended to be exempt from
Section 409A of the Code and any ambiguities herein shall be interpreted, to the
extent possible, in a manner consistent therewith.

20. Descriptive Headings and References. The descriptive headings herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect in any manner the meaning or interpretation of
this Agreement. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.

21. Electronic Documentation. Any provision of this Agreement to the contrary
notwithstanding, provisions in this Agreement setting forth a requirement for
delivery of a written notice, agreement, consent, acknowledgement, or other
documentation in writing, including a written signature, may be satisfied by
electronic delivery of such notice, agreement, consent, acknowledgement, or
other documentation, in a manner that the Committee has prescribed or that is
otherwise acceptable to the Committee, provided that evidence of the intended
recipient’s receipt of the electronic delivery is available to the Committee and
that such delivery is not prohibited by applicable laws and regulations.

[SIGNATURE PAGE TO FOLLOW]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first written above.

 

NOBLE ENERGY, INC.   David L. Stover   President and CEO EMPLOYEE  

 

  Employee Signature  

 

  Employee Printed Name

*****

By clicking the Accept button, I am confirming that I have read and understand,
and that I agree to be bound by the terms of this Restricted Stock and Cash
Award Agreement and the Noble Energy, Inc. 1992 Stock Option and Restricted
Stock Plan as if I had manually signed this Restricted Stock and Cash Award
Agreement. I am also consenting to receive all related information in electronic
form.

 

- 11 -